Opinion op the Court by
Judge Peters:
Hnder section 800 Civ. C. the chancellor had the power to set aside, change, or modify the judgment rendered, at any time, within sixty days from its rendition. Within the prescribed time he suspended it, and thereby retained the power, within a reasonable time thereafter, to set it aside, or to enforce it, and it does not appear he abused a legal discretion in subsequently setting it aside.
There is some evidence that appellee was indebted to Doorman, when the latter abandoned the building, but from the evidence of payments adduced by him, and the amount of labor, and materials required to complete the work after it was abandoned, the testimony preponderates to the conclusion that the payments made before it was abandoned equaled the value of the labor and materials furnished by Doorman.
The different statements made by appellee in relation to the purchase of the horse and wagon were inconsistent, and the evidence of any purchase unsatisfactory, and inconclusive. The conclusions of the chancellor are sustained by the weight of the evidence. Wherefore, the judgment is affirmed on the original and cross appeals.